Citation Nr: 0806251	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and/or depression, including due to 
sexual trauma.

2.  Entitlement to service connection for residuals of right 
ankle injury.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
cervical spine disorder.

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
lumbar spine disorder.

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
hip disorder.

6.  Entitlement to an increased evaluation for status post 
right calcaneal fracture, currently rated 30 percent 
disabling. 

7.  Entitlement to an increased evaluation for status post 
left calcaneal fracture, currently rated 30 percent 
disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1970, and from October 1986 to May 1987.


The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The appeal also arises from an October 2005 RO 
decision denying TDIU.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing conducted between the RO 
and the Board.  A transcript of that hearing is contained in 
the claims folder.  

The issues of entitlement to service connection for residuals 
of right ankle injury, a cervical spine disorder, a lumbar 
spine disorder, and a left hip disorder; and of entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have loss of use of the right foot.  

2.  The veteran does not have loss of use of the left foot. 

3.  The veteran's claim of service connection for a cervical 
spine disorder was previously denied by a March 1989 rating 
decision, which became final.  

4.  The evidence received since that March 1989 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for a 
cervical spine disorder, warranting reopening of the 
previously denied claim.


5.  The veteran's claim of service connection for a lumbar 
spine disorder was previously denied by a March 1989 rating 
decision, which became final.  

6.  The evidence received since that March 1989 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for a lumbar 
spine disorder, warranting reopening of the previously denied 
claim.

7.  The veteran's claim of service connection for a left hip 
disorder was previously denied by a March 1989 rating 
decision, which became final.  

8.  The evidence received since that March 1989 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for a left 
hip disorder, warranting reopening of the previously denied 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating above the 30 percent assigned 
for status post calcaneal fracture of the right foot are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2007).  

2.  The criteria for a rating above the 30 percent assigned 
for status post calcaneal fracture of the left foot are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2007).  




3.  New and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156 (2007).

4.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 
(2007).

5.  New and material evidence has been received to reopen the 
claim of service connection for a left hip disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claims for service connection for cervical 
spine, lumbar spine, and left hip disorders are here 
reopened, and that is the extent of adjudication herein of 
those claims.  38 C.F.R. § 19.26.  Thus, the determinations 
herein to reopen are a full grant of benefits to the extent 
here adjudicated.  Accordingly, there is no reasonable 
possibility that further development including pursuant to 
the VCAA would further reopen those claims, and thus no 
additional notice or development is required prior to 
reopening those claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a SOC 
or a supplemental statement of the case (SSOC).  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a June 2004 letter addressing issues of increased 
evaluations for status post calcaneal fractures herein 
adjudicated, the RO informed the veteran of its duty to 
assist her in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims for increased 
evaluations for status post left and right calcaneal 
fractures.  This letter satisfied all four above-noted notice 
requirements of the VCAA, and addressed evidence required to 
support both of those claims.  See 38 C.F.R. Parts 3 and 4.  
It also informed what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  Also by 
this letter, the veteran was requested to submit pertinent 
evidence, and was specifically asked to submit any evidence 
in her possession.  She was also told that it was ultimately 
her responsibility to see that pertinent evidence not in 
Federal possession is obtained.  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was issued a development notice letter in March 
2006 addressing Dingess downstream requirements, and was 
thereafter issued SSOCs in June 2006 and May 2007 addressing 
the status post calcaneal fracture increased rating claims, 
thereby curing the notice deficiency.  Additionally, to the 
extent any VCAA notice was deficient in addressing the 
downstream issue of effective date as pertinent to the 
appellant's increased rating claims for status post calcaneal 
fractures, such error is harmless because those claims are 
here denied.  

A recent decision of the U.S. Court of Appeals for Veterans 
Claims requires that VCAA notice include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  The Board finds that while 
the June 2004 VCAA notice letter did not satisfy all these 
requirements, the March 2006 development notice letter did, 
and that subsequent notice and the SSOCs issued thereafter in 
June 2006 and May 2007 thereby cured this deficiency.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The June 
2004 VCAA letter requested that the veteran advise of any VA 
and/or private medical sources of evidence pertinent to her 
claims, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.  

VA records and the veteran's SMRs have been obtained and 
associated with the claims folder.  The veteran provided 
authorization for no additional private medical sources.  She 
or her representative submitted some private treatment 
records and private medical opinions, and these were  duly 
associated with the claims folders and considered by the RO 
in the June 2006 and May 2007 SSOCs.  The veteran submitted 
additional evidence in July 2007 and then waived RO 
consideration of that evidence prior to Board adjudication.  

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letter, the appealed March 2005 rating action, a June 2006 
SOC, and a May 2007 SSOC, of records obtained in furtherance 
of her claims, and thus by implication of records not 
obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claims for increased evaluations for status post 
calcaneal fractures. 


While the veteran did indicate by an April 2004 statement 
that she was just awarded Social Security disability benefits 
one week prior, and such benefit decision and the medical 
records underlying such decision may be relevant to certain 
claims (see Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)), the Board 
finds that there is no reasonable possibility that those 
records would further the veteran's claims for increased 
evaluations for status post bilateral calcaneal fractures.  
As discussed below, the veteran has been assigned a 30 
percent evaluation for each foot based on severe foot 
disorder, and a higher evaluation is not warranted absent 
loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  All indicated treatment records have been obtained, 
the veteran was afforded multiple VA examinations including 
most recently in April 2007, and loss of use of the feet is 
shown not to be present.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As noted, the veteran was also duly afforded official 
examinations addressing her claimed status post bilateral 
calcaneal fractures, including most recently in April 2007.  
These examination reports adequately address these disorders, 
and are sufficient, taken together with all evidence of 
record, for the present adjudication of the claims for 
increased evaluation for these disorders.  

The veteran and her representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions, as well as by testimony at her hearing before 
the undersigned.  There is no indication that the veteran or 
her representative has expressed a further desire to address 
her claims which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; see Vazquez-Flores.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Increased Evaluations for Status Post
Right and Left Calcaneal Fractures

The veteran contends that her status post fractures of the 
right and left calcanei warrant higher ratings than the 30 
percent currently assigned for each foot.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects her ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The Board notes that the veteran was recently afforded VA 
examinations to address these disorders in October 2002, 
December 2004, and April 2007.  At the October 2002 VA 
examination the veteran reported that she could not perform 
household chores and could no longer work as a nurse due to 
her service-connected foot disorders, and had difficulty 
standing or walking for more than a few minutes, also due to 
the disorders.  She added that while she could walk up to ten 
blocks, doing so would precipitate impairment in her feet so 
that she would require bed rest for one to two days.  She 
further reported that after standing or walking her feet 
would become red and inflamed.  The examiner accepted the 
veteran's narrated severity of her foot disorders, and 
reviewed x-rays showing that she had secondary osteoarthritis 
of the forefeet due to abnormal weight bearing as a result of 
the status post calcaneal fractures.  The veteran then also 
reported that during flare-ups of her condition, she could 
not stand or walk for more than a few feet.  

At the December 2004 examination, the examiner noted that the 
ankle joints did not have pain on motion, but that there was 
demonstrated fatigue and lack of endurance upon repeated 
motion.  At the April 2007 VA examination, the examiner noted 
that the right ankle was swollen and quite tender, as 
associated principally with a post-service fracture of that 
joint, and that since the last examination the veteran had a 
plate and screws removed from the right distal fibula and k-
wire removed from the medial malleolus.  That examiner noted 
that repetitive motion of the feet and ankles was not 
performed due to the veteran's complaints of moderately 
severe discomfort.  

The Board notes that the April 2007 VA examiner did not 
provide as thorough an assessment as the prior examiners of 
the severity of the left and right foot disorders, status 
post calcaneal fractures, having been preoccupied with 
principally with questions of etiology as associated with the 
veteran's claims for service connection for left hip, right 
ankle, and lumbar and cervical spine disorders.  

The veteran has been assigned her 30 percent ratings for her 
foot disorders under Diagnostic Code 5284.  Under that code, 
severe foot injury warrants a 30 percent rating, and a 40 
percent rating is not assigned absent actual loss of use of 
the foot.  While some deficiencies are in evidence in the 
recent VA examinations, the feet were sufficiently evaluated 
to establish that there was not loss of use of the feet or 
the functional equivalent thereof.  

The Board notes that the regulations address loss of use of 
the feet, at 38 C.F.R. § 4.63.  While this loss-of-use 
regulation addresses loss of use for purposes of special 
monthly compensation, the Board considers the criteria 
provided to be instructive for the present analysis of 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  This loss-of-use 
regulation provides, pertinently, as follows: 

Loss of use of a [...] foot [...] will be held to 
exist when no effective function remains other 
than that which would be equally well served by an 
amputation stump at the site of election below 
[...] knee with use of a suitable prosthetic 
appliance.  The determination will be made on the 
basis of the actual remaining function of the 
[...] foot, whether the acts of [...] balance and 
propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation 
stump with prosthesis.  

(a)  Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints 
of an extremity, or shortening of the lower 
extremity by 3 1/2 inches (8.9 cms.) or more, will 
be taken as loss of use of the [...] foot 
involved.  

(b)  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot.  

38 C.F.R. §  4.63 (2007).  

Here, the veteran does not have foot disability of either 
foot equivalent to amputation  below the knee with use of 
prosthesis, because functioning, while limited, is noted to 
including some standing, propulsion, and ambulation.  There 
is also no compete ankylosis of either knee or two major 
joints of either lower extremity, or to shortening of either 
leg, or complete paralysis of the common peroneal nerve, or 
their equivalents.

The veteran testified at her July 2007 hearing that her 
household chores were difficult due to her foot disorders, 
due to inability to stand to perform these chores, and that 
she used a rolling chair when cooking or performing these 
chores.  However, at issue for the increased rating in this 
case is not the ability or inability to perform household 
chores, but rather use or loss of use of her feet.  Certainly 
inability stand and walk about sufficiently to perform 
household chores without the assistance of a rolling chair 
represents a significant level of disability, but the veteran 
is currently rated at a level compensating for severe 
disability of each foot.  Such a severe level of disability 
requires significant incapacity, such as inability to perform 
household chores without significant use of some assistive 
device.  The veteran has not contended, however, and the 
evidence does not reflect, loss of substantially all use of 
the feet (such as might be equivalent to amputation below the 
knee with prosthesis).  

The Board finds that evidence, including evidence of 
examination and treatment and the veteran's own statements, 
preponderates against an increased evaluation for either her 
status post right calcaneal fracture or her status post left 
calcaneal fracture, above the 30 percent assigned for each 
foot, based on the absence of loss of use of the feet and the 
absence of a level of disability equivalent to such loss of 
use.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board has duly considered DeLuca factors of pain and pain 
on undertaking motion, fatigue, weakness, and incoordination, 
and notes that VA examiners found both pain and pain on 
undertaking motion, rapid fatigue, and incoordination as 
evidenced by weight bearing impairments.  38 C.F.R. §§ 4.40, 
4.45.  However, the Board still concludes that the 
preponderance of the evidence is against the veteran's status 
post right and left calcaneal fractures resulting in loss of 
use of the right or left foot.  

The Board has reviewed the entire record and finds that the 
30 percent ratings assigned individually for the left and 
right status post calcaneal fractures by virtue of this 
decision reflect the most disabling these disorders have been 
since the April 15, 2004, date of receipt of the claims for 
increase.  Thus, the Board concludes that staged ratings for 
these disorder are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Reopening Previously Denied Claims for 
Service Connection for Cervical Spine, Lumbar Spine,
And Left Hip Disorders

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen her claim 
for service connection for PTSD was filed in April 2004, the 
new language of 38 C.F.R. § 3.156(a) will be applied.  To 
whatever extent the new regulation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The veteran's claims for service connection for cervical 
spine, lumbar spine, and left hip disorders were last 
previously denied by a March 1989 RO rating action.  That 
decision was not timely appealed, and those determinations 
accordingly became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.302, 20.1103 (2007).  

At the time of that prior determination, the veteran had 
asserted that she had injured her cervical and lumbar spine 
and left hip when she jumped in service and fractured her 
bilateral calcanei.  However, the evidentiary record then 
contained no service or post-service medical findings of 
significant disability of the cervical or lumbar spine or 
left hip.  April 1988 x-rays showed mild straightening of the 
cervical spine curvature, minimal leftward scoliosis of the 
lumbar spine, and no impairment of the left hip.  VA 
examination in April 1988 resulted in no findings of further 
impairment of these parts.  At that examination, the veteran 
expressed that at the time of her January 1987 calcaneal 
fractures she also injured her cervical spine, 

lumbosacral spine, and left hip, and wished to add claims for 
those additional disabilities.  Pains were noted to be 
present in the low back and left hip at that examination.  

Following that March 1989 decision, numerous treatment and 
examination records have been added to the claims folder.  
These include findings of degenerative changes in the 
cervical and lumbar spine and the left hip, including upon VA 
examination in April 2007.  These findings are new and 
material to these claims, so as to warrant reopening these 
claims.  38 C.F.R. § 3.156(a).  


ORDER

Entitlement to an increased evaluation above the 30 percent 
assigned for status post right calcaneal fracture is denied.

Entitlement to an increased evaluation above the 30 percent 
assigned for status post left calcaneal fracture is denied.

The claim for service connection for a cervical spine 
disorder is reopened, and the claim is granted to this extent 
only.  

The claim for service connection for a lumbar spine disorder 
is reopened, and the claim is granted to this extent only.  

The claim for service connection for a left hip disorder is 
reopened, and the claim is granted to this extent only.  



REMAND

Service medical records (SMRs) reflect that in January 1987, 
in the course of military training, the veteran was 
completing an obstacle course and jumped from a barrier, 
landing on her feet and failing to roll, resulting in 
bilateral calcaneal fractures.  She underwent open reduction 
internal fixation of the right fracture, and closed reduction 
pin fixation of the left fracture.  The SMRs include only a 
summary report of post-accident treatment, despite the 
veteran's having reportedly been prevented from ambulating, 
and undergoing ongoing medical care, for several months in 
service.  Further, the veteran has asserted in a June 2004 
statement (received in July 2004) that her left hip was 
dislocated when she arrived at Moncrief Army Hospital 
following the accident, and that she had back difficulty.  
There exists a reasonable possibility that such complaints 
would be documented in more complete records of that in-
service Moncrief Army Hospital hospitalization.  Accordingly, 
remand development must include an attempt to obtain complete 
records of the veteran's hospitalization following the 
accident in January 1987.

As noted in the above decision, the veteran was afforded a VA 
examination in April 2007 which addressed, for compensation 
purposes, her claimed cervical and lumbar spine disorders and 
left hip disorder.  The VA examiner reported that he had 
reviewed the claims folder, and indeed addressed aspects of 
the veteran's medical history in that examination report.  
However, the examiner provided medical opinions based on the 
assumption that the veteran had not submitted claims for 
service connection for these disorders until "years post 
service."  At an April 1988 VA examination the veteran saidd 
that at the time of her January 1987 calcaneal fractures she 
also injured her cervical spine, lumbosacral spine, and left 
hip, and wished to add claims for those additional 
disabilities.  (Pains were noted to be present in the low 
back and left hip at that examination.)  

The RO addressed the lumbar and left hip disorder claims in a 
May 1988 rating action, and all three claims in a March 1989 
rating action.  Thus, because the April 2007 VA examiner's 
opinion as to etiology of these claimed disorders was based 
on an erroneous factual premise, it is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, a new VA 
examination is in order, properly informed by the record.  

The veteran has submitted private medical opinions dated in 
2006 purportedly supportive of her claims for service 
connection for cervical, lumbar, and left hip disorders, as 
well as a right ankle disorder.  Of these, an August 2006 
opinion from a private physician specifically asserts a 
causal nexus between the veteran's jump injury in service and 
a current low back disorder.  The veteran's representative at 
the July 2007 hearing asserted that a December 2006 opinion 
letter from a private chiropractor supported claims for 
service connection for cervical and lumbar spine disorders as 
well as a left hip disorder, but that letter, unhelpfully, 
does not state what disorder it purports to address.  The 
veteran and her representative are accordingly hereby 
notified that they may wish to obtain private opinion letters 
which are cognizable to support her claims.  

The evidentiary record reflects that the veteran suffered 
injuries in an automobile accident in June 2000, in which her 
car ran off an embankment, and she was thrown from the 
vehicle, injuring her head, neck, and back.  While the April 
2007 VA examiner attributed current disabilities of the neck 
and back substantially to this accident post-service, such an 
intercurrent cause need not necessarily preclude service 
connection, particularly if disability is noted in service.  
38 C.F.R. § 3.303(b).  

Post-service records reflect that the veteran suffered a 
disabling fracture of her right ankle in June 1998, with 
increasing disability in the right ankle thereafter.  The 
April 2007 VA examiner opined that the veteran's right ankle 
disorder was due to that fracture, rather than due to her in-
service accident.  However, the examiner failed to provide an 
opinion as to whether the veteran 's current right ankle 
disorder was increased in severity due to her injuries 
sustained in service.  Pursuant to 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of increased disability due to the aggravation.  38 C.F.R. 
§ 3.322 (2007).  Upon remand examination, this question of 
aggravation must be addressed.  

Similarly, the veteran has submitted a claim for service 
connection for PTSD or depression.  She was afforded a VA 
examination in December 2004 in which the examiner concluded 
that the criteria for a diagnosis of PTSD were not met, and 
that the veteran's condition of dysphoria/depression was 
attributable to her personality disorder.  However, while 
psychiatric treatment records within the claims folder do 
include findings of personality disorder, they also include 
diagnoses of PTSD, depressive disorder, and anxiety disorder, 
all not attributed to a personality disorder.  The Board 
believes that the December 2004 VA examiner did not 
adequately address clinical records, including particularly 
diagnoses of psychiatric disabilities other than PTSD and a 
personality disorder.  A VA examination is in order to 
address all current psychiatric disabilities and any etiology 
as related to service and the veteran's service-connected, 
severely disabling bilateral foot disorders, to include 
questions of aggravation.  

In April 2004 the veteran informed that she had been awarded 
Social Security disability benefits the week prior.  These 
Social Security records should be obtained in furtherance of 
the veteran's remanded claims.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The veteran submitted a claim for TDIU which the RO denied by 
an October 2005 rating action.  In November 2005 the veteran 
submitted a timely notice of disagreement with that decision.  
The RO has yet  to issue a statement of the case (SOC) 
responsive to that notice of disagreement.  Where a notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  38 C.F.R. § 19.26 (2007).  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995) and Manlincon v. West, 12 Vet. App. 238 (1999).  See 
also 38 C.F.R. § 19.9(a) (2007) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
veteran of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008). 

2.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for all the remanded claims from 
service or thereafter, for which records 
are not already documented in the claims 
folders.  In particular, records of 
reported ongoing treatment for the 
veteran's claimed physical and psychiatric 
disability should be obtained.  After 
securing the necessary authorization, the 
RO should request all records not yet 
obtained, and all attempts should be 
annotated for the file along with the 
results of the search for evidence.

3.  The RO should also obtain and associate 
with the claims folders any Social Security 
disability determination(s) and the medical 
records underlying the determination(s). 

4.  Following any indicated development (to 
include obtaining  recent treatment records 
and SSA records), the RO should prepare and 
furnish to the veteran and her 
representative an SOC, with consideration 
of all applicable laws and regulations, 
addressing the claim for TDIU.  The RO 
should then afford the veteran and her 
representative the opportunity to file a 
substantive appeal with regard to this 
issue.

5.  If the veteran responds to an SOC by 
filing a substantive appeal addressing the 
claim for an increased rating for diabetes 
mellitus, the claim should be returned to 
the Board for appellate review.

6.  The RO should request from the National 
Personnel Records Center (NPRC) or other 
appropriate sources, all hospitalization 
records and nursing notes of the veteran's 
hospitalization at the Moncrief Army 
Hospital following her bilateral calcaneal 
fracture in service in January 1987.  All 
records and responses obtained should be 
associated with the claims folders.  

7.  After completion of Instructions 1, 2, 
3, and 6, the veteran should be afforded an 
examination by an appropriate physician to 
address the nature and etiology of current 
disorders of the cervical and lumbar spine, 
left hip, and right ankle.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service treatment records, 
and past VA examination records and 
associated X-ray reports and test findings, 
including examinations in April 1988, 
August 1991, January 2000, October 2002, 
December 2004, and April 2007, as well as a 
lumbar CT scan report of January 2004.  The 
examiner should duly note the veteran's 
history of a training course jumping 
accident in service in January 1987 with 
bilateral calcaneal fractures and hardware 
placement and recuperative hospitalization 
thereafter; her initial claim for service 
connection for cervical, lumbar, and left 
hip disorders upon VA examination in April 
1988; her right ankle fracture post service 
in June 1998; and her automobile accident 
with reported injury to the head, neck, and 
low back in June 2000.

The examiner should address the following:

a.  For each disorder found of the 
cervical spine, low back, left hip, and 
right ankle found, based upon 
examination findings, appropriate tests 
and studies, historical records, and 
medical principles, the examiner should 
provide an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the disorder 
developed in service or is otherwise 
causally related to service, or whether 
it is at least as likely as not (again, 
at least a 50-50 degree of probability) 
that the disorder permanently increased 
in severity due to the veteran's 
service-connected status post bilateral 
calcaneal fractures, or whether such 
development or causation in or due to 
service or service-connected disability 
is unlikely (i.e., less than a 50-50 
probability).  The likelihood of 
intercurrent causes, including the 
documented right ankle fracture in June 
1998 and automobile accident in June 
2000, should be considered, though the 
examiner should note that such causes 
need not be preclusive of a finding of 
partial causation in or due to service, 
or of partial causation or aggravation 
by service-connected disability.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

8.  Also after completion of Instructions 
1, 2, 3, and 6, the veteran should be 
afforded an examination to address the 
nature and etiology of any current 
psychiatric disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service treatment records.  
The examiner should address the following:

a.  For each psychiatric disorder found, 
based upon examination findings, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service or is 
otherwise causally related to service, 
or whether it is at least as likely as 
not (again, at least a 50-50 degree of 
probability) that the disorder was 
caused (in part or whole) or permanently 
increased in severity due to the 
veteran's service-connected status post 
bilateral calcaneal fractures and 
hardships resulting from those service-
connected injuries, or whether such 
development or causation or increase in 
severity in or due to service or 
service-connected disability is unlikely 
(i.e., less than a 50-50 probability).  
The likelihood of intercurrent causes, 
including the documented right ankle 
fracture in June 1998 and automobile 
accident in June 2000, the veteran's 
documented history of alcohol abuse, and 
other occurrences over the years, as 
well as any assessed personality 
disorder, should be considered, though 
the examiner should note that such 
causes need not be preclusive of partial 
causation in or due to service, or 
preclusive of partial causation or 
aggravation by service-connected 
disability. 

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

9.  Thereafter, the RO should readjudicate 
the remanded claims for service connection 
for a cervical spine disorder, a lumbar 
spine disorder, a left hip disorder, a 
right ankle disorder, and a psychiatric 
disorder (to include PTSD and/or 
depression) de novo.  If any benefit sought 
is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


